1    ANTHONY P. CAPOZZI, CSBN: 068525
     THE LAW OFFICE OF ANTHONY P. CAPOZZI
2    1233 West Shaw Avenue, Suite 102
     Fresno, California 93711
3    Telephone:     (559) 221-0200
     Facsimile:     (559) 221-7997
4    E-Mail:        Anthony@ capozzilawoffices.com
     www;capozzilawoffices.com
5

6    Attorney for Defendant,
     PRAVEEN SINGH
7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10                                                ******
11

12                                                     )   CASE NO.: 1:15-CR-00045 NONE-SKO
                                                       )
13                                                     )   STIPULATION TO CONTINUE
     UNITED STATES OF AMERICA.                         )   EVEDENTIARY HEARING AND
14                                                     )   SENTENCING: FINDINGS AND ORDER
                    Plaintiff,                         )
15                                                     )
            v.                                         )   JUDGE: Dale A. Drozd
16                                                     )
     JYOTESHNA KARAN, and                              )
17
     PRAVEEN SINGH,                                )
18            Defendant.                           )

19
                                                       )

20
                                             STIPULATION
21
                    The United States of America, by and through its counsel of record, and
22
     defendants, by and through their counsel of record, hereby stipulate as follows:
23
                    1. Following the defendants’ guilty pleas, by previous order, this matter was set
24
     for evidentiary/restitution hearing on June 25, 2021, at 8:30 a.m. The matter was set for
25
     sentencing on July 23, 2021, at 8:30 a.m.
26
                    2. By this stipulation, the parties now move to continue the evidentiary/
27
     restitution hearing to October 8, 2021, at 8:30 a.m. and the sentencing hearing November 12,
28
     2021, at 8:30 a.m.
                                                    1
          STIPULATION TO CONTINUE EVEDENTIARY HEARING AND SENTENCING: FINDINGS AND ORDER
                                    CASE NO.: 1:15-CR-00045 NONE-SKI
1                   3. The parties agree and stipulate, and request that the Court find the following:
2                       a. Counsel for defendants need additional time to fulfill their obligations
3    under the plea agreement. The parties also require additional time to prepare for the evidentiary
4    hearing and sentencing. During the time period for additional preparation, the government plans
5    to prepare and propose a potential stipulated resolution for loss and restitution to defense. The
6    parties would need additional time to explore whether they can come to an agreement that
7    obviates the need for restitution/evidentiary hearing and streamlines the sentencing hearing.
8    IT IS SO STIPULATED.
9

10          DATED:          June 17, 2021,         BY: /s/ Mark W. Coleman_______________
11                                                 MARK W. COLEMAN
                                                   HARRY M. DRANDELL
12
                                                   Attorney for Defendant
13                                                 JYOTESHNA KARAN

14
            DATED:          June 17, 2021,         BY: /s/ Anthony P. Capozzi_______________
15
                                                   ANTHONY P. CAPOZZI, Attorney for
16                                                 PRAVEEN SINGH
17
            DATED:          June 17, 2021,         BY: /s/ Henry Z. Carbajal III______________
18
                                                   HENRY Z. CARBAJAL III
19                                                 Assistant United States Attorney
20

21                                               ORDER

22

23   IT IS SO ORDERED.

24      Dated:     June 24, 2021
25
                                                        UNITED STATES DISTRICT JUDGE

26

27

28


                                                     2
           STIPULATION TO CONTINUE EVEDENTIARY HEARING AND SENTENCING: FINDINGS AND ORDER
                                     CASE NO.: 1:15-CR-00045 NONE-SKI
